DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/08/2022 is acknowledged. In light of persuasive arguments, new grounds of rejection are set forth below and this office action is non-final. Claims 1-9 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (4,973,640) in view of Vetro (WO 2017/077359 A1 cited in IDS).

Regarding claims 1, 2, 4 and 5, Matsuda et al. disclose optical material composed of resin having high refractive index (see Title). The resin can be produced by radical polymerization of a polymerizable monomer mixture (i.e. polymerizable composition for an optical material) comprising 5 to 94.5 wt% of polyfunctional (meth)acrylates I, 5 to 94.5 wt% of polymerizable monomer II, 0.5 to 40 wt% of polymerizable monomer III and 0.1 to 30 wt% of polymerizable monomer IV (see Abstract, col. 3, lines 11-16, col. 3, lines 52-54, col. 3, lines 64-65, col. 4, lines 7-8 and col. 4, lines 27-28). The polyfunctional (meth)acrylates represented by formula (1) and formula (2) are identical to that presently claimed (see col. 2, lines 7-50). The polyfunctional (meth)acrylates read on compound (B). The polymerizable monomer IV can be allyl carbonates such as diethylene glycol bis(allyl carbonate) (see col. 3, lines 39-41). The polymerizable monomer read on compound (A). 
Based on the aforementioned amounts, in 100 wt% of a total of compound (A) and compound (B), the amount of compound (A) is 0.1 to 86 wt% (0.1 = 0.1/94.6 x 100 and 85 = 30/35 x 100) and the amount of compound (B) is 14 to 99.9 wt% (14 = 5/35 x 100 and 99.9 = 94.5/94.6 x 100). 
Matsuda et al. disclose combination of radical polymerization initiator such as diisopropyl peroxydicarbonate and tertbutyl peroxy-2-ethylhexanonate for polymerization (see col. 5, lines 11-15). Given that diisopropyl peroxydicarbonate is identical to radical polymerization initiator (D1) utilized in the present invention, diisopropyl peroxydicarbonate has a radical residual ratio after 5 hours at 50 C of 20% or more and less than 100% and a radical residual ratio after 5 hours at 70 C of 0% or more and less than 30% (see paragraph 0154 of published application). Given that tertbutyl peroxy-2-ethylhexanonate is identical to radical polymerization initiator (D2) utilized in the present invention, tertbutyl peroxy-2-ethylhexanonate has a radical residual ratio after 5 hours at 70 C of 30% or more and less than 98% (see paragraph 0157 of published application).
Further, Matsuda et al. disclose the optical material can comprise additives such as an ultraviolet absorber, i.e. compound C (see col. 5, lines 56-61). That is, the polymerization composition comprises the ultraviolet absorber.
Matsuda et al. do not disclose ultraviolet absorber, i.e. compound (C) as presently claimed.
Vetro discloses UV absorber are incorporated in optical articles in order to reduce or prevent UV light from reaching the retina (in particular in ophthalmic lens materials), but also to protect the substrate material itself, thus preventing it from weathering and becoming brittle and/or yellow (see page 15, lines 33-36). The UV absorber can be a benzotriazole compound such as 2-(2-hydroxyphenyl)-benzotriazoles such as 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole (see page 16, lines 20-22). Given that 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole is identical to compound (C) represented by General Formula (3) utilized in the present invention, 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole is compound (C) represented by General Formula (3) (see paragraph 0106 of published application).
In light of motivation for using 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole disclosed by Vetro as described above, it therefore would have been obvious to one of ordinary skill in the art to use 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole as the ultraviolet absorber in Matsuda et al. in order to reduce or prevent UV light from reaching the retina (in particular in ophthalmic lens materials), but also to protect the substrate material itself, thus preventing it from weathering and becoming brittle and/or yellow, and thereby arrive at the claimed invention.

Regarding claims 6-8, Matsuda et al. disclose polymerization monomer mixture containing the radical polymerization is cast into glass mold and polymerized (see col. 5, lines 1-5). Further, an optical material such as lens (i.e. plastic lens) can be produced (see col. 5, lines 63-65 and col. 6, lines 9-11). Accordingly, the molded product is optical material such as a plastic lens.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (4,973,640) in view of Vetro (WO 2017/077359 A1 cited in IDS) as applied to claim 1 above, further in view of Renzi et al. (WO 2004/090002 A1 cited in IDS)

Regarding claim 3, Matsuda et al. in view of Vetro disclose the polymerizable composition as set forth above. While Matsuda et al. disclose the polymerizable composition comprising allyl carbonate compound (A), Matsuda et al. in view Vetro do not disclose the compound (A) includes a mixture of the allyl carbonate compound (A) and an oligomer thereof.
As indicated by Renzi et al., it is well known that a polymerizable composition for optical material can comprise allyl carbonate in monomeric form and oligomeric form, i.e. a mixture of allyl carbonate and an oligomer thereof (see page 12, lines 1-4) to produce lens with good optical and physico-mechanical properties (page 7, lines 5-6 and page 15, lines 5-6).
Therefore, as taught by Renzi et al., it would have been obvious to one of the ordinary skills in the art to use compound (A) including a mixture of the allyl carbonate compound (A) and an oligomer thereof in Matsuda et al. in view of Vetro, and thereby arrive at the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (4,973,640) in view of Vetro (WO 2017/077359 A1 cited in IDS) as applied to claim 1 above, further in view of Kawaguchi et al. (WO 2017/047742 A1). It is noted that when utilizing Kawaguchi et al., the disclosures of the reference are based on US 2018/0341043 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Kawaguchi et al. are found in US ‘043.

Regarding claim 9, Matsuda et al. in view of Vetro disclose the polymerizable composition as set forth above. While Matsuda et al. disclose a plastic lens, Matsuda et al. in view of Vetro do not disclose a plastic polarizing lens as set forth above.
Kawaguchi et al. disclose a plastic polarized lens comprising a polarizing film and a substrate layer including a molded product obtained by curing a polymerizable composition for an optical material formed on at least one surface of the polarizing film (see paragraph 0208). The polymerizable composition comprises a polymerizable monomer having a (meth)acrylic group (compound B) and benzotriazole (compound C) (see paragraphs 0045, 0047, 0040).
Therefore, as taught by Kawaguchi et al., it would have been obvious to one of ordinary skill in the art to prepare a plastic polarizing lens comprising a polarizing film and a base material layer formed over at least one surface of the polarizing film, wherein the base material layer comprises the molded product of Matsuda et al. in view of Vetro, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered. In light of persuasive arguments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787